DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 22, 2022.  These drawings are approved.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an a periodically overlapping spiral-wrapped cable shield system, comprising: at least one cable component; and a cable shield that is spirally wrapped around the at least one cable component with a varying wrap pitch that provides a plurality of overlapping cable shield portions with varying overlap areas, wherein the varying overlap areas of the plurality of overlapping cable shield portions create a plurality of varying LC circuits that are configured to generate a resonance that does not exceed a signal integrity resonance threshold for signals transmitted using the at least one cable component (claim 1), the Information Handling System comprising cable shield system of the same (claim 7), and a method for transmitting a signal along a cable comprising s cable shield system of the same (claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed April 22, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Gareis and Archambeault must contain all of the above-claimed elements. However, neither Gareis nor Archambeault disclose a cable shield that is spirally wrapped around at least one cable component with a varying wrap pitch that provides a plurality of overlapping cable shield portions with varying overlap areas, with the varying overlap areas of the plurality of overlapping cable shield portions creating a plurality of varying LC circuits that are configured to generate a resonance that does not exceed a signal integrity resonance threshold for signals transmitted using the at least one cable component, as recited by original independent claims 1, 7, and 14." is persuasive and therefore claims 1-20 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
July 28, 2022